MEMORANDUM **
Dina Padilla appeals pro se the district court’s judgment dismissing her action, which alleged the California Workers’ Compensation Appeals Board deprived her of constitutional rights. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo and may affirm on any ground supported by the record. Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1295 (9th Cir.1998). We affirm because Padilla’s action effectively seeks review of a final, state court decision. See Fontana Empire Center, LLC v. City of Fontana, 307 F.3d 987, 992 (9th Cir.2002) (federal district courts lack jurisdiction to review final, state court judgments).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.